Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Shao on 7/7/2021.
The application has been amended as follows: 
Claim 11, in lines 10-13: “a first polarization switch coupled between the first transmit/receive switch and a first antenna oriented in the first polarization and a first antenna oriented in the second polarization, wherein the first polarization switch is configured to couple the first transmitter or the first receiver to [a] the first antenna oriented in the first polarization or [a] the first antenna oriented in the second polarization, and”;
in lines 30-33: “a second polarization switch coupled between the second transmit/receive switch and a second antenna oriented in the first polarization and a second antenna oriented in the second polarization, wherein the second polarization switch is configured to couple the second transmitter or the second receiver to [a] the second antenna oriented in the first polarization or [a] the second antenna oriented in the second polarization, and”;
and in last three lines: “a power combiner/divider coupled between each of the first and second transceivers and the converter, wherein the power and the converter.”

Claim 13.	(Currently Amended) The RF frontend IC device of claim 12, wherein when the first transmit/receive switch couples the first transmitter to the first antenna oriented in the first polarization or the first antenna oriented in the second polarization via the first polarization switch, the third transmit/receive switch is configured to couple the first transmitter to the converter.

Claim 14.	(Currently Amended) The RF frontend IC device of claim 13, wherein when the first transmit/receive switch couples the first receiver to the first antenna oriented in the first polarization or the first antenna oriented in the second polarization via the first polarization switch, the third transmit/receive switch is configured to couple the first receiver to the converter.

Claim 16.	(Currently Amended) The RF frontend IC device of claim 15, wherein when the second transmit/receive switch couples the second transmitter to the second antenna oriented in the first polarization or the second antenna oriented in the second polarization via the second polarization switch, the fourth transmit/receive switch is configured to couple the second transmitter to the converter.

Claim 19.	(Currently Amended) The RF frontend IC device of claim 16, wherein when the second transmit/receive switch couples the second receiver to the second antenna oriented in the first polarization or the second antenna oriented in the second polarization via the second polarization switch, the fourth transmit/receive switch is configured to couple the second receiver to the converter.

Allowable Subject Matter
3.	Claims 11-30 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claim 11, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the device as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 
/Rui Meng Hu/
R.H./rh
July 8, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643